FILED
                                                                                        NOV 19 2012
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District and
                                                                                    Bankruptcy Courts

                                                     )
TYRONE HURT,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
       v.                                            )       Civil Action No. 12-1784
                                                     )
UNIT 32, 422 CHESAPEAKE STREET, S.E.,                )
                                                     )
                              Defendant.             )
---------------)


                                  MEMORANDUM OPINION

       The plaintiff filed his complaint and request to proceed in forma pauperis in the United

States District Court for the Northern District of California. This action has been transferred to
                                             1lv
this district pursuant to 28 U.S.C. § 1404(a). le'plaintiffhas been barred from proceeding in

forma pauperis both in the United States Court of Appeals for the District of Columbia Circuit

and in this district court. See Hurt v. Soc. Sec. Admin., 544 F.3d 308, 311 (D.C. Cir. 2008) (per

curiam) (revoking "Hurt's IFP privilege, dismiss[ing] all his appeals pending before this Court

and direct[ing] the Clerk of the Court to refuse to accept any more of Hurt's civil appeals that are

not accompanied by the appropriate filing fees"); Hurt v. The Declaration of Independence, No.

07-0647 (D.D.C. Jan. 9, 2009) (Order barring Hurt from proceeding in forma pauperis in this

Court). Accordingly, the plaintiffs motion to proceed in forma pauperis will be denied, and his

complaint will be dismissed. An Order accompanies this Memorandum Opinion.



DATE: ~ v, /~~ ~fV
                                              Un ed States D1stnct Judge